DETAILED ACTION
	The following is in response to the amendments and arguments filed 11/02/2021.  Claims 2-22 are pending.  Claim 1 has been canceled.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Applicant’s amendments to the claims have overcome the prior objections to the claims


Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the prior rejections under 35 USC 112 first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically as to claims 2, 10, and 19,  the claims are lacking a step directed to integrating the particular API based mechanism into the website thereby the integration is not completed and merely transmitting a mechanism for integration does not integrate with the website making the metes and bounds of the claim unclear and the claims indefinite.  Application should amend the claims to include a positively recited step of integrating the mechanism with the website.
	Further, the mechanism is transmitted but there is no recitation of where it is transmitted making the metes and bounds unclear and the claims indefinite. Applicant should amend claim 2 by adding the recited limitations of claim 8. 
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field

(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a selection of  an API (payment) mechanism, generating the API mechanism and transmitting the API mechanism. 
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice and commercial interaction of managing a sales/payment activity (sales/business relations of making it easier for merchants to use a payment mechanism). The claimed invention is a method that allows for receiving a selection of  an API (payment) mechanism, generating the API mechanism and transmitting the API mechanism which is a method of commercial interaction and fundamental economic practice. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a generic processor, memory and user device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the causing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  

	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of receiving and transmitting payment mechanisms in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
	Further, the elements of dependent claims 3-9, 11-18, and 20-22 (security credentials based generation, types of payment, destination of the mechanism, programming language, currency selector, cancel option, web interface, code customization, do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 2, 10 and 19.
	Examiner suggests amending claims 2, 10 and 19 to include the following limitations:
generating a plurality of code snippets and files based at least on the plurality of credentials and parameters, wherein the plurality of code snippets and files are configured to be tested in a sandbox environment or integrated live with the online website;
transferring the plurality of code snippets and files to the device for display of an indication of the transferred plurality of code snippets and files on the user interface;
communicating integration instructions to the device configured to integrate the plurality of code snippets and files with the online website to offer the API-based mechanism to visitors of the online website; and
communicating test instructions to the device configured to test the plurality of code snippets and files in the sandbox environment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 2-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rieck et al. (US 2008/0103923) in view of Williams ("Pro PayPal E-Commerce" 30 April 2007, Apress, pp 105-155 (Year: 2007).
	Specifically as to claims 2, 10 and 19, Rieck et al. disclose a system  (and related method and non-transitory computer readable medium), comprising: a processor; and a non-transitory memory having stored thereon computer instructions that are executable by the processor to cause the system to perform operations comprising: causing a presentation, on a display of a user device, of a plurality of types of application programming interface (API)-based mechanisms for transaction completion to be presented to the user device; receiving a selection, from the user device, of a particular type of the API-based mechanisms (see para 11 dynamically display user request and selections); generating a particular API-based mechanism based on the selection, wherein the particular API-based mechanism includes a plurality of executable computer instructions configured to be integrated with a website, wherein the generating includes customizing the particular API-based mechanism (see para 0023, 0034, para 0040 and figure 2); presenting a plurality of parameter selection options to the user device (see para 0065, 0066), wherein each of the parameter selection options has a plurality of respective different choices for a parameter for that parameter selection option, and wherein a selection of different ones of the different choices results in different executable computer instructions being generated for the particular API-based mechanism (see para 0066, 0084 and figure 7); based on a response from the user device indicating a set-up process has finished for generating the particular API-based mechanism, transmitting the particular API-based mechanism for integration with the website 
	Williams discloses the PayPal API and source code (code snippets) for integration of the payment mechanism with integration instructions (see pages 105-155).
	It would have been obvious to one of ordinary skill in the art to include in the financial system of Rieck et al. the ability use code snippets for integration of the API as taught by Williams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and a person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  Rieck et al. provides a need for a system that allows a company to expose a simple web service based API to the integrating commerce platforms for simple standardized integration for all available payment methods without the commerce platform needing to know anything about the payment service provider as well as a need to reduce the complexity and redundancy integrations that each platform needs to have with each of the payment service providers.  Code snippets are notoriously well known to be developed to simplify coding for websites.
Specifically as to claims 3 and 20, receiving, from the user device, one or more security credentials corresponding to an account associated with the website; wherein generating the particular API-based mechanism includes generating particular executable computer instructions based on the received one or more security credentials (see para 98).  

Specifically as to claim 5, one or more security credentials include an API username corresponding to an entity associated with the web site (see para 88, 98 and 106 user names).  
Specifically as to claim 6, at least one type for allowing payment on the website via an electronic payment transaction account, the electronic payment transaction account configured to allow selection of multiple funding instruments for a transaction initiated on the web site; and wherein the plurality of types of API-based mechanisms include at least one other type for allowing payment on the website directly via a credit card (see para 5).  
Specifically as to claim 7, wherein the electronic payment transaction account allows selection of at least an account balance, a banking account, or a particular credit card as a funding instrument for the transaction initiated on the website (see para 5).  
Specifically as to claim 8, transmitted to the user device (see para 66).  
Specifically as to claim 9, 16, and 22, wherein the operations further comprise: receiving a selection, from the user device, of a programming language corresponding to the website; wherein generating the particular API-based mechanism is based on the selection of the programming language (see para 13, 16, 19 and 53) wherein the integration instructions are associated with the programming language and wherein the integration instructions provide one or more details on integrating the particular API based mechanism for use with the website (see para 53 and figure 5).  
Specifically as to claim 11, wherein one of the plurality of parameter selection options includes a return URL that can be specified by a user of the user device (see para 47).  

Specifically as to claim 13, wherein one of the plurality of parameter selection options includes a cancel URL that can be specified by a user of the user device (see para 47, 50 and table 1).  
Specifically as to claim 14, wherein the plurality of types of API-based mechanisms include at least one type for allowing payment on the website via an electronic payment transaction account, the electronic payment transaction account configured to allow selection of multiple funding instruments for a transaction initiated on the web site; and wherein the plurality of types of API-based mechanisms include at least one other type for allowing payment on the website directly via a credit card (see para 5).  
Specifically as to claim 15, wherein the electronic payment transaction account allows selection of at least two different types of accounts from different entities as a funding instrument for the transaction initiated on the website (see para 5).  
Specifically as to claim 17, wherein the programming language includes JAVA, Active Server Pages (ASP), or Java Server Pages (JSP) (see para 16, 39, 45).  
Specifically as to claim 18, providing a web interface to the user device via a particular web page, the web interface configured to allow a user of the user device to add customized code to be included in the particular API-based mechanism (see para 76).  
Specifically as to claim 21, wherein the plurality of types of API-based mechanisms include at least one type for allowing payment on the website via an electronic payment transaction account, the electronic payment transaction account configured to allow selection of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to applicant’s arguments with respect to 35 USC 101, Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., “a method…to integrate payment mechanisms and a web-site integration system that offers online merchants a flexible, user-friendly and customizable way to integrate payment mechanisms into their online commercial websites without having to understand the detailed intricacies of an API or other computer code.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s reliance on BASCOM, Examiner disagrees.  Bascom was filed March 19, 1997.  Back in 1997, the Internet was known to contain information that consumers, students, and businesses wanted to access. BASCOM patent, 1:16–17.  According to BASCOM, filtering software was first placed on local computers, such that each local computer had its own tool for filtering websites (or other Internet content) requested by the operator of the computer.  Id. at 1:58–63, Figure 8.  Although the filtering software worked for its intended purpose, there were logistical problems with locating a tool for filtering Inter-net content on each local 
With regards to applicant’s arguments citing similarities with Amdocs, Examiner respectfully disagrees.  In Amdocs (Israel) Limited, the Federal Circuit found software-based claims directed to specific, unconventional technological solutions, are patent eligible, as Distributed network-based filtering and aggregating platform; reporting on collection of usage information in distributed network: 841 F.3d 1288, 120 U.S.P.Q.2d 1288 (Fed.Cir. 2016); CAFC Appeal No. 15-118.
In Amdocs the courts construed “enhance” as being dependent upon the invention’s distributed architecture. 761 F.3d at 1338–40 (quoting ’065 patent at 7:51–57, 10:45–50, 7:7–8). “… We construed “enhance” as meaning “to apply a number of field enhancements in a distributed fashion.” The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47. “A field enhancement specifies 
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as Amdocs (Israel) Limited.. 
The present case is different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem but to a business problem.  
Examiner suggests amending claims 2, 10 and 19 to include the following limitations:
generating a plurality of code snippets and files based at least on the plurality of credentials and parameters, wherein the plurality of code snippets and files are configured to be tested in a sandbox environment or integrated live with the online website;
transferring the plurality of code snippets and files to the device for display of an indication of the transferred plurality of code snippets and files on the user interface;
communicating integration instructions to the device configured to integrate the plurality of code snippets and files with the online website to offer the API-based mechanism to visitors of the online website; and 
communicating test instructions to the device configured to test the plurality of code snippets and files in the sandbox environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maurone et al. disclose offline advertisement serving and presentation.  Evevsky discloses a method for increasing the conversion rate, or the ratio of the number of actual buyers to the number of site visitors, of a computer-implemented system such as an Internet e-commerce website.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691